     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 1 of 10 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



 UNITED STATES OF AMERICA,                             CASEN
                                                       JUDGE
                 Plaintiff,

        vs.



 VINCENT BROCOLI,                                      INDICTMENT
 a/k/a Vince,
 a/k/a Matthew Dehart,                                 18U.S.C. §2261A(2)               cz
                                                                                        cn
 a/k/a BunchMcdia,                                                                              r'-n-n
                                                                                        ro
 a/k/a BunchMarkcting,                                                                  «.JD       —!~
                                                                                                          rn
                                                                                        -o

                 Defendant.                            UNDER SEAL
                                                                                        9?     l~. I 'i
                                                                                    ^   ro       'f~



THE GRAND JURY CHARGES:


                                           COUNT 1
                              (18 U.S.C.§ 2261A(2): Cyberstalking)

       1.     From in or about August 2016, until in or about April 2019, within the Southern

District of Ohio and elsewhere, the defendant, VINCENT BROCOLI, with the intent to harass

and intimidate, used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and foreign

commerce, namely, the internet, to engage in a course of conduct, described below, that placed

victim K.K. in reasonable fear of death or serious bodily injury, and caused, attempted to cause,

and would reasonably be expected to cause, substantial emotional distress to K.K., an immediate

family member of K.K., and a spouse or intimate partner of K.K.

                                       Course of Conduct


       2.     Defendant VINCENT BROCOLI's course of conduct included, among other things,
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 2 of 10 PAGEID #: 2




the following:

           a. On or about March 11, 2016, the defendant, VINCENT BROCOLI, created the

Instagram account @willfan84, which he later changed to @xokirstyliesl, in reference to victim

K.K.


           b. On or about July 22, 2016, the defendant, VINCENT BROCOLI, created the

Instagram account @truth2bot, which he later changed to @xokirstyslutl, in reference to victim

K.K.


           c. On or about July 30, 2017, the defendant, VINCENT BROCOLI, created the

Instagram account @killyourselfkirsty, in reference to victim K.K.

           d. On or about August 18, 2017, the defendant, VINCENT BROCOLI, created the

Instagram account @ihatekirstenkeeseel22, in reference to victim K.K.

           e. On or about June 30, 2018, the defendant, VINCENT BROCOLI, created the

Instagram account @elijahgaypridel055, in reference to victim K.K.'s spouse and intimate

partner.

           f. On or about August 29, 2018, the defendant, VINCENT BROCOLI, created the

account @kirstenjoyslutsee8890, in reference to victim K.K.

           g. On or about May 1, 2017, the defendant, VINCENT BROCOLI,used the Internet

to post the following comment to @XOKirstySky on Twitter: "All you had to do was be honest.

I asked for little. You refuse to apologize. It's your reputation. I assure you it won't be going

away."

           h. On or about June 20, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment on Instagram: "Kirsten Joy Keesee gave a BJ to Kyle

Higgins and swallowed all his semen."
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 3 of 10 PAGEID #: 3




           i.   On or about July 26,2017,the defendant, VINCENT BROCOLI,used the Internet

to post the following eomment on Instagram:"Kirsten Joy Keesee is a WHORE."

           j. On or about July 26,2017,the defendant, VINCENT BROCOLI,used the Internet

to direct share the following comment on Instagram:"Kirsten Keesee is a manipulative lying slut!"

           k. On or about July 26,2017,the defendant, VINCENT BROCOLI,used the Internet

to direct message @kirstenkeesee on Instagram, stating:

       Look at the little baby. The little whore thinks she safe and secure hiding behind
       her private account putting on the Christian act now. Chained to mommy and
       daddys leg sucking off their tit without a real job. You're a pathetic phony. Fuck
       you. ps. I follow you. Guess who?

           1.   On or about July 26, 2017, the defendant, VINCENT BROCOLI,used the Internet

to post a photo of victim K.K. with a cross on her forehead for the Instagram account @kirstyslutl.

           m. OnoraboLit July 27, 2017, the defendant, VINCENT BROCOLI,used the Internet

to post a photo of victim K.K. with a cross on her forehead for the Instagram account

@xokirstyliesl.

           n. Onorabout July 27, 2017,the defendant, VINCENT BROCOLI,used the Internet

to direct share the following comment to @kirstenkeesee on Instagram: "Delete your account

Kirsten. They will stop. You go away we go away."

           0. On or about July 30,2017,the defendant, VINCENT BROCOLI,used the Internet

to post a profile photo of victim K.K. with a cross on her forehead for the Instagram account

@killyourselfkirsty.

           p. On or about August 18, 2017, the defendant, VINCENT BROCOLI, using the

account @ihatekirstenkeeseel22, used the Internet to post the following comment on Instagram:

"@kirstenkeesee UGLY SLLUT [sic]."

           q. On or about August 18, 2017, the defendant, VINCENT BROCOLI, using the
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 4 of 10 PAGEID #: 4




account @ihatekirstenkeeseel22, used the Internet to post the following comment on Instagram:

"@kirstenkeesee I hope you get cancer and die UGLY SLLUT [sic]."

           r. On or about August 24, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee and @XOKirstySky on Twitter: "Tell

me about it Drenda! Never waste time with or trust a manipulative backstabbing LIAR like your

daughter Kirsten Joy Keesee."

           s. On or about September 21, 2017, the defendant VINCENT BROCOLI, used the

Internet to direct share the following comment to @kirstenkeesee on Instagram:

       The only thing more worthless then your videos are your mothers worthless books.
       Your family are scam artist pieces of shit. You have 200 followers cause people
       know you are a phony. Go away and die. Just put a gun in your mouth and get it
       over with.


           t.   On or about September 10, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee and @XOKirstySky on Twitter:

"Kirsten Joy Keesee, you've been subtweeting under mommy's account long enough. YOU are

being held accountable for YOUR actions, child."

           u. On or about September 12, 2017, the defendant, VINCENT BROCOLI,using the

account @SnakeOilGary, in reference to victim K.K.'s father, used the Internet to post the

following comment on Twitter: "It's been said that my daughter Kirsten is a lying whore. I prayed

and asked God about it. He agreed."

           V. On or about February 13, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment:

       Do you feel hurt Kirsten? Good. Go fuck yourself. Lying plagiarist scam artist
       creep. You are sitting there filtering questions for your mommy aren't you? That's
       your real job. You have none. Running mommy's social media. Big time writer.
       You're a liar and a loser. For 2 years you stole my quotes and posted them on
       mommy's account. Trust this, it will never be forgotten.
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 5 of 10 PAGEID #: 5




           w. On or about March 12, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment:"Hey Drenda this is Kirsten's boyfriend Elijah and I just

wanted you to know that I came all over Kirsten's face last night and it ran down her whore chin.

She's my little Christian WHORE."

           X. On or about April 8,2018,the defendant, VINCENT BROCOLI,used the Internet

to post the following comment:"Kirsten Joy Keesee is a worthless lying SLUT."

           y. On or about April 9, 2018,the defendant, VINCENT BROCOLI,used the Internet

to post the following comment:"Kirsten Keesee took Elijall's gay cum down her throat and now

she has aids. Diseased whorebag."

           z. On or about November 9, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment on YouTube:

       Figured it was only a matter of time before Kirsten Joy Slutsee needed attention.
       Only a matter of time before the little lying rat crawled out of her hole and wanted
       to be noticed again. If that's what you want then you will get exactly what you are
       looking for. Many articles are sitting in draft exposing you and your family. I've
       neglected to make them public because I've given you a chance to redeem yourself.
       Nope, here we go again. If you think it all went away and you are in the clear now
       then you are dead wrong. Time to make them all public now I guess. You're still
       the same annoying little twat. The same little creep that hides behind her parents
       Twitter accounts plagiarizing other words. I will edit every one of these articles
       now to include the updated name of McKinney so that they follow you in Google
       search for the rest of your life.

           aa. On or about November 9, 2018, the defendant, VINCENT BROCOLI, using the

account @DelusionalDrenda, in reference to victim K.K.'s mother, used the Internet to post the

following comment on YouTube: "I'm so proud of my scam artist daughters uploading cringe

garbage to the internet. I see Elijah. He looks like he has aids."

           bb. In or about January 2019,the defendant, VINCENT BROCOLI,using the account

BunchMediaAGAIN, used the Internet to post the following comment on YouTube: "You just
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 6 of 10 PAGEID #: 6



couldn't listen last time could you scumbag? GO AWAY. What about that do you not understand?

I will message any person that comments here and tell them personally how much of a liar and

fraud you and your family are.        FU and your homo husband."           The account utilized,

BunchMediaAGAIN, had a profile photo of what appears to be a broccoli stalk stating, "I'M

BACK!"


       All in violation of 18 U.S.C. § 2261 A(2).


                                           COUNT 2
                            (18 U.S.C. § 2261A(2): Cybcrstalking)

       3.   From in or about August 2016, until in or about April 2019, within the Southern

District of Ohio and elsewhere, the defendant, VINCENT BROCOLI, with the intent to harass

and intimidate, used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and foreign

commerce, namely, the internet, to engage in a course of conduct, described below, that placed

victim D.K. in reasonable fear of death or serious bodily injury, and caused, attempted to cause,

and would reasonably be expected to cause, substantial emotional distress to D.K., an immediate

family member of D.K., and a spouse or intimate partner of D.K.

                                      Course of Conduct


       4.   Defendant VINCENT BROCOLTs course of conduct included, among other things,

the following:

            a. On or about July 26, 2017, the defendant, VINCENT BROCOLI, created the

Instagram account @brainwashedbydrenda, in reference to victim D.K.

            b. On or about February 21, 2018,the defendant, VINCENT BROCOLI,created the

Twitter account @DeludedDrenda, in reference to victim D.K.
    Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 7 of 10 PAGEID #: 7



           c. On or about June 22, 2017, the defendant, VINCENT BROCOLI, using the

account @xokirstyliesl, referencing victim D.K.'s daughter, K.K., used the Internet to post the

following comment to @DrendaKeesee on Instagram:

       She's a nut job. You're a nut job. Souless [sic] empty eyes. The world is going to
       be a much better and more sane place when you kooks finally croak and stay away
       from screwing up politics for the rest of us. Bachmann tries to pray the gay away.
       Good luck with that!


           d. On or about June 24, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee on Instagram:

       Bug eyed psychopaths. Why did you have to go black and white Drenda? To hide
       the wrinkles on your phony melting wax figure face? Your daughter is a sllluttt
       who swallowed Kyles semen and she will look like a wax figure just like you in 10
       years.


          e. On or about July 14, 2017, the defendant, VINCENT BROCOLI, using the

account @xokirstyliesl, referencing victim D.K.'s daughter, K.K., used the Internet to post the

following comment to @DrendaKeesee on Instagram:

       We're coming Drenda. Rip off reports, videos, articles. Your entire family
       EXPOSED for the scamming lowlife pieces of human garbage you are. I suggest
       you and snake oil Gary stop scamming people and get a real job... or face the music.
       It's coming. JOHN 2:16.

          f. On or about August 22, 2017, the defendant, VINCENT BROCOLI, using the

account, @SnakeOilGary, in reference to victim D.K.'s husband, G.K., posted the following

comment to @DrendaKeesee on Twitter:"We raised Kirsten good didn't we honey? She tells our

lies. Spreads our propaganda. Our mindless SLAVE!"

           g. On or about August 24, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee and @XOKirstySky on Twitter: "Tell

me about it Drenda! Never waste time with or trust a manipulative backstabbing LIAR like your

daughter Kirsten Joy Keesee."
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 8 of 10 PAGEID #: 8



            h. On or about July 25, 2017, the defendant, VINCENT BROCOLI, using the

account @xokirstyslutl, referencing victim D.K.'s daughter, K.K., used the Internet to post the

following comment to @DrendaKeesee on Instagram:

       Your daughter Kirsten Joy Keesee is a manipulative lying SLUUT and I heard it
       will be really LOUD when they show up in person at Love Encounter and tell her
       in person. Might even shout it for everyone to hear!

            i.   On or about January 10, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee on Twitter: "@DrendaKeesee Shut up

and die."


            j. On or about March 18, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @DrendaKeesee on Twitter:"Really sick and disturbing.

Adults preying on and brainwashing children need to be arrested for child abuse.

#KeeseeFamilyCult #FaithLifeChurchCult #Pedophiles."

       All in violation of 18 U.S.C. § 2261A(2).


                                           COUNT 3
                            (18 U.S.C.§ 2261A(2): Cyberstalking)

       5.    From in or about August 2016, until in or about April 2019, within the Southern

District of Ohio and elsewhere, the defendant, VINCENT BROCOLI, with the intent to harass

and intimidate, used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and foreign

commerce, namely, the internet, to engage in a course of conduct, described below, that placed

victim O.K. in reasonable fear of death or serious bodily injury, and caused, attempted to cause,

and would reasonably be expected to cause, substantial emotional distress to G.K., an immediate

family member of G.K., and a spouse or intimate partner of G.K.
     Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 9 of 10 PAGEID #: 9



                                       Course of Conduct


       6. Defendant VINCENT BROCOLI's course ofconduct included, among other things,

the following:

           a. On or about January 9, 2014, the defendant, VINCENT BROCOLI, created the

Twitter account @NiggerShack, which he later changed to (gSnakeOilGary on or about August 7,

2017, in reference to victim G.K.

           b. On or about November 5, 2017, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @GaryKeesee on Twitter: "No Gary, we just want to

prevent you from scamming people. The enemy is you scumbag and there isn't going to be any

backing off."

           c. On or about December 15, 2017,the defendant, VINCENT BROCOLI, using the

account @killyourselfkirsty, in reference to victim G.K.'s daughter, K.K., used the Internet to post

the following comment to @GaryKeesee on Instagram:"SCAM ARTIST."

           d. On or about December 15, 2017, the defendant, VINCENT BROCOLI, using the

account @killyourselfkirsty, in reference to victim G.K.'s daughter, K.K., used the Internet to post

the following comment on Instagram: "GARY KEESEE IS A SCAMMER STOP TURNING

GODS HOUSE INTO A MARKETPLACE READ JOHN 2:16."


           e. On or about March 16, 2018, the defendant, VINCENT BROCOLI, used the

Internet to post the following comment to @SnakeOilGary and @GaryKeesee on Twitter:"Gary's

a charlatan. A scam artist. He associates with scumbags because he is one. Good to see that you

have seen through Snake Oil Gary's lies!"

           f. On or about August 30, 2018, the defendant, VINCENT BROCOLI, using the

account @elijahgaypridel055, in reference to victim G.K.'s daughter, K.K.'s spouse and intimate
   Case: 2:19-cr-00194-ALM Doc #: 1 Filed: 08/29/19 Page: 10 of 10 PAGEID #: 10



husband, used the Internet to post the following comment to @GaryKeesee on Instagram:

       The prosperity gospel is unbiblical. Read Matthew 21:12 and John 2:16. Jesus
       hated sales in the church. You're a con artist piece of shit manipulating people for
       profit in the name of God. You boldly tell people to "forget religion" because you
       don't actually follow the Bible asshole. You will be the first to go to hell and
       answer to the real God when the time comes.


          g. On or about March 20, 2019, the defendant, VINCENT BROCOLI, using the

account @BunchMedia3rd, used the Internet to post the following comment on Twitter: "Gary

Keesee is a scam artist manipulating you." The Twitter account utilized, @BunchMedia3rd, had

a profile photo of a red label reading,"FINAL WARNING."

       All in violation of 18 U.S.C. § 2261A(2).



                                                    A TRUE BILL.



                                                              S/Foreperson

                                                    FOREPERSON




BENJAMIN C. CLASSMAN
UNITED STATES ATTORNEY




JESSICA H. KIM (0087831)
Assistant United Stat^ Attorney


CHRISTOPhER ^T.PIERRE(0097673)
Special Assistant United States Attorney




                                               10
